In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                         No. 07-19-00032-CR


                            ADRIAN ANTOINE DUNN, APPELLANT

                                                   V.

                               THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 187th District Court
                                      Bexar County, Texas1
                 Trial Court No. 2018CR11330, Honorable Joey Contreras, Presiding

                                           August 7, 2019

                        ORDER OF ABATEMENT AND REMAND
                         Before CAMPBELL and PIRTLE and PARKER, JJ.


        Appellant, Adrian Antoine Dunn, appeals his conviction for murder2 and sentence

to life imprisonment. Appellant’s brief was originally due June 10, 2019. We granted

appellant’s appointed counsel, Ms. Suzanne Kramer, an extension until July 10 to file a

brief, but a brief was not filed by this deadline. By letter of July 17, 2019, we notified



        1 By order of the Texas Supreme Court, this appeal was transferred to this Court from the Fourth

Court of Appeals. TEX. GOV’T CODE ANN. § 73.001 (West 2013).

        2   TEX. PENAL CODE ANN. § 19.02 (West 2019).
appellant’s counsel that the brief was overdue and admonished her that failure to file a

brief by July 29 would result in the appeal being abated and the cause remanded to the

trial court for further proceedings without further notice. To date, appellant’s counsel has

not filed a brief or had any further communication with this Court.


       Accordingly, we abate the appeal and remand the cause to the trial court for further

proceedings. TEX. R. APP. P. 38.8(b)(2), (3). Upon remand, the trial court shall determine

the following:


       1.        whether appellant still desires to prosecute the appeal;

       2.        whether appellant is indigent;

       3.        whether appellant’s counsel has abandoned the appeal;

       4.        why a timely appellate brief has not been filed on behalf of appellant;

       5.        whether appellant has been denied the effective assistance of counsel;

       6.        whether new counsel should be appointed; and

       7.        if appellant desires to continue the appeal, the date the Court may expect
                 appellant’s brief to be filed.


       The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental record and cause that record to be filed with this Court by September 6,

2019. If it is determined that appellant desires to proceed with the appeal, is indigent,

and has been denied the effective assistance of counsel, the trial court may appoint him

new counsel; the name, address, email address, phone number, and state bar number of

any newly-appointed counsel shall be included in the aforementioned findings. Should




                                                  2
further time be needed to perform these tasks, then same must be requested before

September 6, 2019.


      It is so ordered.


                                                 Per Curiam


Do not publish.




                                        3